Citation Nr: 0818629	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-39 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance and/or housebound 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from December 1943 to 
December 1945.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The Board 
remanded the case for additional development in August 2006; 
the case has now been returned to the Board for appellate 
review.

In May 2008, a Deputy Vice Chairman of the Board ruled 
favorably on the motion to advance this case on the docket 
based on a finding of good cause, namely the advanced age of 
the appellant.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The appellant has difficulty using a wheelchair, is prone 
to falls, and is generally unable to care for the needs of 
nature or to feed, dress and bathe himself, all due to non-
service-connected disability.

2.  The appellant appears unable to protect himself from the 
hazards and dangers of his daily environment due to non-
service-connected disability.

3.  The appellant is housebound due to non-service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation (SMC) based 
upon the appellant's need for the regular aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1114, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.350(b), 3.351, 3.352(a) (2006).

2.  The criteria for entitlement to special monthly 
compensation (SMC) at the housebound rate have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in August 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
its January 2004 letter (prior to the April 2004 rating 
decision), the RO notified the appellant that he needed to 
demonstrate that service-connected disability confined him to 
his home, or that he had one 100 percent disability plus 
another 60 percent disability for housebound status.  As for 
aid and attendance, the January 2004 letter notified the 
appellant that he had to demonstrate that service-connected 
disability caused him to require the aid of another person to 
perform the personal functions required for everyday living 
or that he had bilateral vision of 5/200 or less, or that he 
was a patient in a nursing home.  See Vazquez-Flores, 22 Vet. 
App. 37 (2008).

In this case, the appellant was provided with notice that 
addressed a number of the notice elements in the January 2004 
VA letter.  That letter provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to SMC - e.g., medical and hospitalization 
records, medical statements, employer statements and Social 
Security determinations.  See Vazquez-Flores, 22 Vet. App. 37 
(2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letter 
sent to the appellant did not satisfy all the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  For the 
reasons discussed below, the error did not affect the 
essential fairness of the adjudication.

The Board finds that any notice error(s), such as the 
provision of notice after the initial AOJ decision was 
rendered, did not affect the essential fairness of the 
adjudication because the appellant could be expected to 
understand what was needed to establish entitlement to SMC 
from the various notice letters sent to him by the RO and 
from the September 2004 Statement of the Case (SOC) and the 
November 2007 Supplemental Statement of the Case (SSOC).  In 
particular, the January 2004 letter informed the appellant of 
the need to submit evidence that his disability caused him to 
be housebound or to need the aid of another person.  The 
letter also notified the appellant that he should inform the 
RO about treatment at VA and private facilities.  The 
appellant was informed of the regulatory requirements for SMC 
in the rating decision, the SOC and the SSOC.  The August 
2006 VA letter informed the appellant that ratings from zero 
to 100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his SMC claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his SMC claim and given ample time to 
respond.  The information submitted by the appellant 
exemplifies the appellant's knowledge of what he had to 
demonstrate in order to acquire SMC.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the notice error(s) did not 
affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his SMC claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records have been 
associated with the claims file.  The appellant was afforded 
a VA examination.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.   The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
The appellant was provided with notice as to the medical 
evidence needed for SMC, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the SMC claim addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l).

The evidence does not reveal that the appellant is a patient 
in a nursing home or that he is blind or nearly blind for 
special monthly compensation purposes.  However, it remains 
for consideration whether the evidence of record establishes 
a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c)(3).

In making such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The claims file reflects that the appellant is service-
connected for one disability.  This disability, neurosis 
(conversion reaction), has been rated as 100 percent 
disabling since December 1994.  

Review of the private and VA medical evidence of record 
reflects that the appellant has been treated for diabetes 
mellitus, cardiomyopathy, a seizure disorder, severe 
degenerative joint disease, spinal stenosis, anemia of 
chronic disease, pitting edema, chronic heart failure, 
fatigue, emphysema, severe sleep apnea, neuropathy below the 
lower thighs, inability to move legs or arms, retinopathy 
with legal blindness, kidney damage, neurogenic bladder, 
residuals of strokes and high blood pressure.  These medical 
conditions were also noted in the report of the VA 
examination conducted in March 2004.  While the VA examiner 
noted that the appellant needed the aid of another person and 
that he was housebound, the examiner also stated that the 
appellant's need for aid and attendance of another person and 
his housebound status were each unrelated to his service-
connected neurosis disability.  

Special monthly compensation (SMC) is payable in addition to 
the basic rate of compensation otherwise payable on the basis 
of degree of disability.  See 38 U.S.C.A. § 1114; 38 C.F.R. 
§ 3.350.  The appellant contends that he is entitled to SMC 
based on the need for regular aid and attendance of another 
person or on the account of housebound status.

Increased compensation at the aid and attendance rate is 
payable when the veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person as the result of service-connected disabilities.  
38 U.S.C.A § 1114(l); 38 C.F.R. § 3.350(b).  To establish a 
need for regular aid and attendance, the veteran must (1) be 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; (2) be a patient in a 
nursing home because of mental or physical incapacity; or (3) 
show a factual need for aid and attendance.  Id.

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself through loss of coordination of the upper 
extremities or through extreme weakness, or attend to the 
wants of nature.  It includes the frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid.  A need for aid and attendance also includes either 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect against the hazards 
or dangers incident to the daily environment.  Additionally, 
an individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  
38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  Id.

Increased compensation may also be received a the housebound 
rate if a veteran has a single service-connected disability 
rated as total and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of service-connected 
disability or disabilities, is permanently housebound.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  Id.

For purposes of housebound benefits, the Court has held that 
being substantially confined to the home means an inability 
to leave to earn an income.  Absent a regulation by the 
Secretary defining the term substantially confined, the Court 
held that the term may conceivably be more broadly construed.  
It found that Congress intended to provide additional 
compensation for veterans who were unable to overcome their 
particular disabilities and leave the house in order to earn 
an income as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216, 220-22 (2006); 
cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) 
(substantially confined means the inability to leave the 
house except in instances of seeking medical treatment).

As previously noted, the appellant is service-connected for a 
psychiatric disorder that is evaluated as totally (100 
percent) disabling.  Thus, the appellant has been found to be 
totally disabled as a result of service-connected disability.

Regarding the issue of aid and attendance, there is no 
indication that the appellant's service-connected psychiatric 
disability has caused him to be blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.  A May 2004 report from a private neuro-
ophthalmologist indicates that the appellant had corrected 
visual acuity of 20/200 in the right eye and 20/100 in the 
left eye.  An August 2006 VA physical medicine rehab 
physician consultation report states that the appellant's 
visual acuity was 20/200-2 in each eye.  He was able to 
operate a power chair, as well.  Thus, the requisite eye 
impairment has not been shown.  Additionally, there is no 
indication that the appellant is a patient in a nursing home 
because of mental or physical incapacity.  It is noted in the 
medical records that the appellant lives at home.  Thus, the 
appellant is not so helpless as to need aid and attendance 
under those criteria. 

On the other hand, the appellant has demonstrated that he has 
a factual need for aid and attendance, as per the March 2004 
VA examination report.  However, in order for the appellant 
to prevail in his claim, the evidence must show that it is a 
service-connected disability that has resulted in the need 
for regular aid and attendance.  Prejean v. West, 13 Vet. 
App. 444 (2000).  It is on this requirement that the 
appellant's claim fails, as the medical evidence of record 
clearly demonstrates that it is the combination of the 
appellant's non-service-connected physical disabilities that 
has resulted in his need for aid and attendance.  There is no 
clinical evidence of record to establish that any part of the 
appellant's need for aid and attendance is due to his 
service-connected psychiatric disability.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
special monthly compensation based on the need for aid and 
attendance. 

With respect to the issue of housebound status, the appellant 
does not meet the eligibility requirements.  Although he has 
a single service-connected disability rated as total 
(neurosis/conversion reaction), he does not have additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more.  Again, while the appellant 
basically does not leave his house except to seek medical 
treatment, his inability to leave his house is due to his 
non-service-connected physical disabilities and not to his 
service-connected psychiatric disability.  Therefore, the 
evidence does not demonstrate that the appellant is 
housebound due to service-connected disability and 
entitlement to special monthly compensation for housebound 
status is not warranted. 

In summary, the weight of the evidence presented simply does 
not show that the appellant requires the regular aid and 
attendance of another person due to service-connected 
disability or that he is housebound due to service-connected 
disability.  Therefore, the Board concludes that SMC benefits 
based on the need for regular aid and attendance of another 
person or being housebound are not warranted.  38 U.S.C.A. 
§ 1114; 38 C.F.R. §§ 3.351, 3.352. 


Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance is denied. 

Entitlement to special monthly compensation based on 
housebound status is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


